Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 1 of 10



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                             CASE NO. 18-20921-CIV-ALTONAGA/Goodman

     GOVERNMENT EMPLOYEES INSURANCE
     CO., GEICO INDEMNITY CO., GEICO
     GENERAL INSURANCE COMPANY and
     GEICO CASUALTY CO.,

              Plaintiffs,
     vs.

     DG ESTHETIC AND THERAPY CENTER,
     INC., DANIA LIMA, D.A. HEALTH CARE
     ASSOCIATES, INC., DAMARYS ALFONSO,
     ANA B. MEJIAS, BEACON HEALTHCARE
     CENTER, INC., RAYXEL HERRERA, MAIRA
     L. GUERRA, and MICHAEL W. FORMISANO,
     M.D.,

             Defendants.


                                DECLARATION OF MICHAEL VANUNU

            MICHAEL VANUNU, pursuant to 28 U.S.C. § 1746, hereby declares the truth of the following:

            1.      I am associated with the law firm of Rivkin Radler LLP and am counsel for Plaintiffs

    Government Employees Insurance Co., GEICO Indemnity Co., GEICO General Insurance Co., and

    GEICO Casualty Co. (collectively “GEICO”) in this matter.

            2.      I have personal knowledge of the facts set forth in this declaration, and would testify as

    to them in a court of law if required to do so.

            3.      I respectfully submit this declaration in support of GEICO’s motion for an Order

    enforcing the February 11, 2019 Settlement and Release Agreement between GEICO and

    Defendants Dania Lima (“Lima”), and DG Esthetic and Therapy Center, Inc. (“DG Esthetic”)
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 2 of 10



    (collectively “the DG Esthetic Defendants”), by entering judgment against the DG Esthetic

    Defendants and in favor of GEICO in the amount of $104,166.60, plus post-judgment interest.

           4.      GEICO commenced this action on March 12, 2018 against the DG Esthetic

    Defendants. See Docket No. 1.

           5.      On February 11, 2019, GEICO and the DG Esthetic Defendants entered into a

    Settlement and Release Agreement (the “Settlement Agreement”).

           6.      The Settlement Agreement was based on of a successful mediation conducted

    before Rodney Max, Esq. on January 14, 2019 that resulted in a mediation agreement between the

    DG Esthetic Defendants and counsel for GEICO.

           7.      The Settlement Agreement contained, among other things, a confidentiality

    provision which specified that “[e]xcept as required to enforce this Agreement, or to comply with

    any lawful order or subpoena, the Parties hereto (including their agents, representatives, employees

    and attorneys) shall not disclose any term of this Agreement to any person, entity or government

    body or agency not a party to this Agreement.” Accordingly, I have not attached a copy of the

    entire Settlement Agreement to this declaration, and instead have only excerpted the relevant

    terms. However, to the extent that the Court deems it necessary to review the Settlement

    Agreement in its entirety in order to decide this motion, GEICO is prepared to submit the entire

    Settlement Agreement to the Court.

           8.      Pursuant to the Settlement Agreement, GEICO dismissed this action against the

    DG Esthetic Defendants without prejudice. See Docket No. 89.

           9.      Pursuant to Section 10 of the Settlement Agreement, this Court retains jurisdiction

    to enforce the terms of the Settlement Agreement.




                                                     2
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 3 of 10



           10.    Pursuant to Section 2.A. of the Settlement Agreement, the DG Esthetic Defendants

    were obligated to pay GEICO $250,000.00 in one monthly installment of $10,416.82 and 23

    monthly installments of $10,416.66 a piece (the “Settlement Proceeds”), beginning on February

    15, 2019 and continuing on the fifteenth of each month until January 15, 2021.

           11.    Pursuant to Section 2.B. of the Settlement Agreement:

           In the event that the Dania Lima and DG Esthetic and Therapy Center, Inc. default
           in making payment of any portion of the [DA Health Defendants] Settlement
           Proceeds required under this Agreement, and fail to cure the default within fifteen
           (15) business days after receipt of written notice as set forth in Section 7 herein,
           then GEICO shall be entitled to immediately enter a judgment against the Dania
           Lima and DG Esthetic and Therapy Center, Inc., or any of them, for which they
           will be jointly and severally liable, in the amount of any remaining unpaid balance
           of the [DA Health Defendants] Settlement Proceeds. This sum shall be deemed
           liquidated damages for Dania Lima and DG Esthetic and Therapy Center, Inc.’s
           conduct as alleged in the Amended Complaint in the Action, and is not a penalty.
           Interest on the default judgment shall accrue at the maximum rate allowable under
           Fla. Stat. 55.03 until fully paid. In addition, GEICO shall be entitled to
           reimbursement by Dania Lima and DG Esthetic and Therapy Center, Inc. of all
           reasonable attorneys’ fees, costs, and disbursements that GEICO incurs in
           connection with any collection activities and the prosecution of the Action. Dania
           Lima and DG Esthetic and Therapy Center, Inc. acknowledge that – to the extent
           that GEICO enters the default judgment against them, or any of them – it will be
           deemed to be a debt that will not be dischargeable in bankruptcy.

           12.    Pursuant to Section 7 of the Settlement Agreement, all notices required under the

    Agreement were to be satisfied by e-mail and facsimile transmission to their counsel, Christian

    Carrazana, Esq. (“Mr. Carrazana”).

           13.    Between January 15, 2019 and March 15, 2020, the DG Esthetic Defendants have

    paid all of the installments. Although not always timely, the untimely payments were paid after

    notice pursuant to Section 7 of the Settlement Agreement.

           14.    However, the DA Health Defendants failed to pay the April 15, 2020, installment

    or the May 15, 2020 installment, each in the amount of $10,416.66.




                                                    3
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 4 of 10



           15.     Therefore, on May 21, 2020, GEICO’s counsel sent a notice of default to the DA

    Health Defendants’ counsel, Mr. Carrazana, regarding the missed payments that were due on April

    15th and May 15th of 2020, totaling $20,833.32, in accordance with Sections 2 and 7 of the

    Settlement Agreement. A true and correct copy of the May 21, 2020 notice of default is attached

    hereto as Exhibit “1”.

           16.     However, the DA Health Defendants did not cure their default within 15 days, as

    required by Section 2.B. of the Settlement Agreement and – to date – they have not paid the any

    portion of the April 15, 2020 installment or the May 15, 2020 installment of the Settlement

    Proceeds totaling $20,833.32.

           17.     Out of the total $250,000.00 of the Settlement Proceeds, the DA Health Defendants

    have only paid $145,833.40, which equates to a remaining balance of $104,166.60 for the

    Settlement Proceeds.

           18.     Accordingly, GEICO respectfully submits that it is entitled to judgment against the

    DA Health Defendants, jointly and severally, in the amount of $104,166.60.

           19.     A proposed judgment is attached as Exhibit “2”.



                                                        /s/ Michael Vanunu ___________________
                                                        Michael Vanunu




                                                    4
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 5 of 10




                               EXHIBIT 1
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 6 of 10




                                                                                                          : : : 5 ,9 . ,1 5 $ ' /( 5 & 2 0 

                                                                                                          926 RXR Plaza
                                                                                                          Uniondale, NY 11556‐0926
  MICHAEL VANUNU                                                                                          T 516.357.3000 F 516.357.3333
  (516) 357-3337
  michael.vanunu@rivkin.com




                                                                 May 21, 2020

  VIA ELECTRONIC MAIL AND FACSIMILE (786) 364-7477

  Christian Carrazana, Esq.
  Christian Carrazana, P.A.
  P.O. Box 900520
  Homestead, Florida 33090

               Re:           NOTICE OF DEFAULT UNDER SETTLEMENT AGREEMENT
                             Government Employees Insurance Co., et al. v.
                             DG Esthetic and Therapy Center Inc., et al., et al.
                             S.D. Fla. Case No. 18-cv-20921
                             RR File No.: 005100-02568

  Dear Mr. Carrazana:

  As you know, we represent Government Employees Insurance Co., GEICO Indemnity Co., GEICO
  General Insurance Company and GEICO Casualty Co. (collectively “GEICO”) in the above-
  referenced matter.

  I write pursuant to Sections 2 and 7 of the February 11, 2019 Settlement and Release Agreement
  (the “Agreement”) in this action, to provide you with notice of a default by Defendants DG Esthetic
  and Therapy Center, Inc. and Dania Lima (the “DG Defendants”) under the terms of the Agreement.

  In particular, pursuant to Section 2.A of the Agreement, the DG Defendants were due to pay a
  $10,416.82 installment of the DG Settlement Proceeds on or before April 15, 2020, and another
  installment for the same value on or before May 15, 2020. However, I have not received those
  installments of the DG Settlement Proceeds.

  Accordingly, pursuant to Section 2 and 7 of the Agreement, please take notice that, if the DG
  Defendants do not cure their default within fifteen (15) days of the date of this notice, we will
  enter judgment against the DG Defendants without further notice, the release GEICO
  provided to the DG Defendants will be void ab initio, and the DG Defendants not only will be
  liable to pay the full amount of the judgment, but also will be liable to GEICO for its attorneys’
  fees.




   66 South Pearl Street, 11th Floor   25 Main Street                     477 Madison Avenue                   2649 South Road
   Albany, NY 12207‐1533               Court Plaza North, Suite 501       New York, NY 10022‐5843              Poughkeepsie, NY 12601‐6843
   T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082          T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                       T 201.287.2460 F 201.489.0495
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 7 of 10


RIVKIN RADLER LLP
  May 21, 2020
  Page 2

  Hopefully that will not be necessary. I have diaried the deadline. Please make sure your clients timely
  cure their default, or they will face the serious consequences set forth above.


                                                Very truly yours,

                                                RIVKIN RADLER LLP
                                                /s/ Michael Vanunu
                                                Michael Vanunu

  cc:      John Marino, Esq.
           Lindsey Trowell, Esq.
           Kristen Wenger, Esq.
           Drew Krieger, Esq.
           Barry Levy, Esq.
           Max Gershenoff, Esq.




  4840423.v1
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 8 of 10




                               EXHIBIT 2
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 9 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                           CASE NO. 18-20921-CIV-ALTONAGA/Goodman

     GOVERNMENT EMPLOYEES INSURANCE
     CO., GEICO INDEMNITY CO., GEICO
     GENERAL INSURANCE COMPANY and
     GEICO CASUALTY CO.,

             Plaintiffs,
     vs.

     DG ESTHETIC AND THERAPY CENTER,
     INC., DANIA LIMA, D.A. HEALTH CARE
     ASSOCIATES, INC., DAMARYS ALFONSO,
     ANA B. MEJIAS, BEACON HEALTHCARE
     CENTER, INC., RAYXEL HERRERA, MAIRA
     L. GUERRA, and MICHAEL W. FORMISANO,
     M.D.,

            Defendants.


                                         FINAL JUDGMENT

           THIS CAUSE came before the Court on the Plaintiff’s Motion to Enforce the Settlement

    Agreement, dated June 8, 2020. The Plaintiffs request that the Court enter judgment against

    Defendants Dania Lima and DG Esthetic and Therapy Center, Inc., jointly and severally, for failing

    to abide by the payment conditions of the settlement agreement dated February 11, 2019.

           ORDERED AND ADJUDGED as follows:

           1.      Plaintiffs’ Motion [ECF No. 134] is GRANTED.

           2.      Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

                   General Insurance Company, and GEICO Casualty Co. shall jointly and severally

                   recover from Defendants, Dania Lima and DG Esthetic and Therapy Center, Inc.,
Case 1:18-cv-20921-CMA Document 134-1 Entered on FLSD Docket 06/08/2020 Page 10 of
                                      10


                the total sum of $104,166.60, which shall accrue post judgment interest pursuant to

                Florida statute section 55.03(1) until paid, for which let execution issue..

         DONE AND ORDERED in Miami, Florida, this ______ day of June, 2020.



                                                        __________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE
   Cc:   Counsel of record




                                                    2
